11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Pedro
Antonio Davila
Appellant
Vs.                   No. 11-02-00026-CR B Appeal from
Harris County
State
of Texas
Appellee
 
The trial court convicted appellant, upon his plea of
guilty, of aggravated robbery.  On
October 26, 2001, the trial court sentenced appellant to confinement for 10
years.  Punishment was assessed pursuant
to a plea bargain agreement.  On October
30, 2001, appellant filed a pro se Ageneral@ notice of appeal.  We dismiss the appeal.
Appellant=s court-appointed counsel has filed a
brief in which he conscientiously examines the record and applicable law.  Counsel presents nine points detailing why
the record does not support reversible error. 
Counsel=s first point,
in which he argues that the Ageneral@ notice of appeal failed to perfect an
appeal, is dispositive of the appeal.  
Counsel has furnished appellant with a copy of the brief and
advised appellant of his right to review the record and file a pro se
brief.  A pro se brief has been
filed.  Counsel has complied with the
procedures outlined in Anders v. California, 386 U.S. 738 (1967); Stafford v.
State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807
(Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and
Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).
In his pro se brief, appellant stated that his trial counsel
Awasn=t much@ help, that
counsel got him a deal for 10 years, and that he had asked counsel to get
something lower and to see if he could get deferred adjudication.  However, appellant=s Ageneral@ notice of
appeal did not comply with former TEX.R.APP.P. 25.5(2)(b)(3), the applicable
law.
 
 




Without a proper notice of appeal, this court lacks
jurisdiction to entertain this appeal. 
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
January
23, 2003                                                          
Do
not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists
of: Arnot, C.J., and
Wright, J., and
McCall, J.